Citation Nr: 0613361	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative arthritis of the lumbar spine, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his mother, B.C.




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

Procedural History

The veteran served on active duty from April 1968 to January 
1970.

In April 1978, the RO received the veteran's claim of 
entitlement for service connection for an arthritis condition 
of the lumbar spine.  In an August 1978 rating decision, 
service connection was granted for degenerative arthritis; a 
noncompensable disability rating was assigned.  In a May 1985 
rating decision, the RO redesignated the veteran's arthritis 
disability as seronegative spondyloarthropathy and assigned a 
20 percent disability rating.  

In March 2001, the RO received the veteran's claim of 
entitlement to an increased rating.  The September 2001 
rating decision denied the veteran's claim.  The veteran 
disagreed with the September 2001 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 2003.

In April 2004, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  

The matter was previously before the Board in December 2004.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development, including clarification of the 
diagnosis of the veteran's service-connected back disability.  
After completion of the development outlined in the Board's 
remand, the AMC issued a Supplemental Statement of the Case 
(SSOC) in December 2005 which continued to deny the veteran's 
claim.  The case has been returned to the Board for further 
appellate action.  

Clarification of the issue on appeal 

This issue has been developed as entitlement to an increased 
disability rating for seronegative spondyloarthropathy.  
However, as will be discussed below, the medical evidence of 
record indicates that the correct diagnosis of the veteran's 
service-connected disability is degenerative arthritis of the 
lumbar spine with spinal stenosis.  Accordingly, the issue 
was renamed on the front page to reflect the current 
character of the veteran's service-connected disability.  

Issues not on appeal

In March 2004, the veteran submitted correspondence to VA 
which indicated that veteran is seeking entitlement to 
service connection for a seizure disorder and heart disease, 
each claimed as secondary to service-connected depression.  
Additionally, July 2005 correspondence from the veteran also 
indicated that he was seeking entitlement to service 
connection for heart disease, claimed as secondary to 
service-connected arthritis.  These newly-asserted claims 
have not been adjudicated by the AOJ.  Accordingly, the 
veteran's claim of entitlement to service connection of a 
seizure disorder claimed as secondary to depression and the 
claim of entitlement to service connection of a heart 
disability as secondary to service-connected depression or 
service-connected arthritis are referred to the RO for 
appropriate action.  

In December 2004, the Board denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected depression.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2005).  

 
FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
correct diagnoses for the veteran's service-connected 
arthritis disability is degenerative arthritis of the lumbar 
spine and spinal stenosis.  

2.  The medical evidence of record demonstrates that the 
veteran's bladder and bowel symptomatology and other claimed 
neurological symptoms are not related to his service-
connected lumbar spine disability.  

3.  The evidence in this case does not show that the service-
connected disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
disability rating for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5238 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

2.  The criteria for referral of the service-connected lumbar 
spine disability for consideration on an extraschedular basis 
are not met. 38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected lumbar spine disability.  Essentially, 
he contends that the symptomatology associated with his 
lumbar spine arthritis is more severe than is contemplated, 
or compensated, by the currently assigned 20 percent 
disability rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the November 2002 
SOC, February 2003 SSOC and the December 2005 SSOC.      

Crucially, since the Board's December 2004 remand, the AOJ, 
has again informed the veteran of VA's duty to assist him in 
the development of his claim in letters dated June 30, 2005 
and December 29, 2004 by which the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The June 
2005 VCAA letter as well as prior VCAA letters sent to the 
veteran in July 2001 and September 2001 specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide an adequate description of the 
records as well as authorization for records not held by the 
Federal government.   Moreover, the June 2005 letter 
specifically advised the veteran that in order to qualify for 
an increased disability rating, medical evidence of an 
increase in the severity of the disability was required.  

Finally, the Board notes that the June 2005 letter expressly 
notified the veteran that he should describe any additional 
evidence that he thought was relevant to his claim and 
further directed the veteran that he could submit any such 
information directly to VA   This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  To 
the extent that the veteran's claim of entitlement to an 
increased rating was denied, this denial was based on element 
(4), degree of disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
treatise information submitted by the veteran.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for VA medical examination as directed 
in the Board's December 2004 remand.  This was accomplished, 
and the examination results will be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran present sworn 
testimony at a videoconference hearing in April 2004 chaired 
by the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific schedular criteria

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, in this case the lumbar spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2005).   

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003. 
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected disability under both the former 
and the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6 (2005).

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but	 not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Analysis

The veteran is seeking entitlement to an increased rating for 
his service-connected arthritis.  The veteran specifically 
contends that his service-connected arthritis includes 
symptoms of bladder and bowel dysfunction, as well as severe 
low back pain.       

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Currently, the veteran's disability is rated by Diagnostic 
Code 5009-5002.  Diagnostic Code 5009 [arthritis, other 
types] instructs to rate as rheumatoid arthritis, Diagnostic 
Code 5002.  For reasons explained immediately below, the 
Board has determined, based on the medical evidence of 
record, that the veteran's arthritis is not systemic in 
nature, but rather is degenerative arthritis of the lumbar 
spine.  The veteran's disability is therefore more 
appropriately rated under Diagnostic Code 5003, and the 
criteria for rating limitation of motion of the lumbar spine, 
rather than Diagnostic Code 5002.   

There has been some confusion in the veteran's medical 
records as to the nature of his arthritis.  When the veteran 
was originally granted service connection in 1978, the 
veteran's disability was diagnosed as degenerative arthritis 
of the lumbosacral spine, and he was rated under Diagnostic 
Code 5003 [degenerative arthritis].  

As was discussed in the Introduction, in a May 1985 rating 
decision the veteran's disability was redesignated as 
seronegative spondyloarthropathy and the current rating under 
Diagnostic Code 5009-5002 was instituted.  In that rating 
decision, the RO referred to a February 1984 VA examination.  
At that time, the examiner noted "probable spondylitis" but 
did not order blood or other laboratory testing.    
Complaints related to joints other than the veteran's lumbar 
spine were noted, but there was no finding that these other 
complaints were due to the veteran's service-connected 
disability, and there were no laboratory findings available 
to confirm the proffered diagnosis of seronegative 
spondyloarthropathy.  Nevertheless, based on this isolated 
report the veteran's service-connected disability was 
redesignated as seronegative spondyloarthropathy.  

However, and crucial to the Board's analysis, subsequent VA 
examinations, including the March 2000 VA examination, the 
January 2005 and the November 2005 VA examinations, ruled out 
spondylitis and seronegative arthritis; diagnosed 
degenerative arthritis; and limited the arthritis findings to 
the veteran's lumbar spine.  

Also of record are the veteran's recent treatment records at 
the VA Rheumatology Clinic and the VA Pain Management Clinic.  
These records show no evidence of ankylosing spondylitis or 
any other seronegative arthritis.  Specifically, the June 
2005 Rheumatology note states "no evidence ankylosing 
spondylitis."  The veteran's diagnosis is listed as 
degenerative disc disease and spinal stenosis.  
A September 2004 Rheumatology treatment note contains the 
same findings.  
No findings or treatment pertinent to any arthritis condition 
was noted for any joint outside of the veteran's lumbar 
spine.  In the 174 pages of medical records for treatment 
rendered to the veteran in the one year period between July 
2004 and July 2005, there is no reference to treatment for 
arthritis any joint aside from the lumbar spine.  

There is some scattered evidence which indicates that a 
systemic form of arthritis exists, and/or that multiple 
joints are involved.  However, an analysis of such evidence 
indicates that such statements emanate from the veteran 
himself.  Specifically, an August 2004 neuropsychological 
examination and February 2005 primary care visit note each 
indicate a history of ankylosing spondylitis, presumably as 
reported by the veteran.  In each case, ankylosing 
spondylitis was not diagnosed.  [As indicated above, a 
rheumatology note in September 2004 specifically ruled out 
ankylosing spondylitis.]  Also, the veteran presented sworn 
testimony to the effect that he suffers from osteoarthritis 
of the hands and wrists.  However, as alluded to above there 
is no reference to such in any of the examination or 
treatment records.  

With respect to the veteran's statement that he has 
osteoarthritis of multiple joints, in addition to the fact 
that no medical record so indicates, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Moreover, with respect to the two medical reports in the 
treatment records referred to above which refer to ankylosing 
spondylitis are based solely on the history as provided by 
the veteran and therefore are entitled to no weight of 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion].  In Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), the Court recently reaffirmed that the Board 
may reject a medical opinion that is based on facts provided 
by the veteran that have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion. 

The veteran has also contended, in essence, that his back 
problem is productive of neurological symptomatology such as 
bowel and bladder incontinence.  He implicitly has called for 
his disability to be rated as intervertebral disc syndrome 
under former Diagnostic Code 5293 or the current Diagnostic 
Code 5243 [Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes].  Under both, neurological 
symptomatology is the paramount consideration.

The Board has considered the veteran's contentions that his 
lumbar spine arthritis disability has caused him to develop 
bowel and bladder incontinence.
As discussed above, the veteran himself is not competent to 
opine on such matters.  
See Espiritu, supra.

The Board is aware that a January 2005 VA examination 
indicated that the veteran had nerve root compression 
symptoms (without specifically identifying bowel and bladder 
symptoms).  However, an August 2005 VA urology examination 
and a November 2005 VA neurology examination specifically 
found that the veteran's bowel and bladder complaints were 
unrelated to his service-connected arthritis.  The November 
2005 neurology examination found no neurologic abnormalities.  
The Board finds this evidence to be more probative than the 
opinion of the January 2005 examiner (who in any event did 
not believe that the symptoms were related to the veteran's 
military service).  

The Board has also considered the copious amount of medical 
treatise evidence submitted by the veteran.  The evidence 
submitted is predominantly in the form of photocopied 
chapters from medical textbooks.  Several of the chapters and 
articles submitted have apparently been submitted to support 
the proposition that lumbar spine disabilities can include 
neurological damage that would lead to the bladder and bowel 
symptoms and extreme pain complained of by the veteran.  See, 
e.g., Neurology in Clinical Practice, Principles of Diagnosis 
and Management, 2d Ed., Vol. I, pp. 407-420, 433-443, 659-
672.    [Additional treatise information has been submitted 
in support of the veteran's other claims relating to 
depression, seizure disorder and heart disease and, as such, 
while of record and reviewed, are not germane to the matters 
currently on appeal.]   

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

With respect to the treatise information pertaining to 
diseases of the lumbar spine, while these articles suggest a 
relationship can exist between lumbar spine disabilities, 
bladder incontinence, bowel incontinence and extreme pain in 
general.  The Board does not necessarily with such a general 
proposition.  However, these articles do not specifically 
relate to the veteran's particular case.  As such, these 
articles are of relatively little probative value in the 
instant case.  Crucially, competent medical evidence of 
record which is based on physical examination of the veteran 
does not find a relationship between the veteran's lumbar 
spine arthritis and his complaints of bowel and bladder 
problems.  As has been discussed above, an August 2005 VA 
urology examination and a November 2005 VA neurology 
examination specifically found that the veteran's bowel and 
bladder complaints were unrelated to his service-connected 
arthritis.

In short, the Board declines to rated the veteran under 
former Diagnostic Code 5293 or the current formula for rating 
intervertebral disc syndrome.

In summary, based upon the recent medical evidence showing a 
diagnosis of degenerative arthritis of the veteran's lumbar 
spine, and in the absence of recent competent medical 
evidence indicating that the veteran has some other form of 
arthritis of multiple joints or showing any significant 
neurological component to the veteran's service-connected 
lumbar spine disability, the Board has determined that the 
veteran is more appropriately rated under Diagnostic Code 
5003 [degenerative arthritis] and former Diagnostic Code 5292 
[limitation of motion of the lumbar spine] as well as current 
Diagnostic Code 5242 [degenerative arthritis of the spine], 
which calls for the application of the General Rating Formula 
for Diseases and Injuries of the Spine. 

Schedular rating

(i.) The former criteria

In order to meet the criteria for the next higher, and 
maximum, 40 percent disability rating under Diagnostic Code 
5292 there must be medical evidence of severe loss of range 
of motion of the veteran's lumbar spine.  As noted above, the 
range of motion of the veteran's lumbar spine was last tested 
in November 2005.  At that time, the veteran's forward 
flexion was limited to 45 degrees.  Normal range of motion is 
90 degrees.  See 38 C.F.R. § 4.71a, Plate V (2005).  
Extension was 0 out of 30 degrees and lateral bending was 15 
out of 30 degrees bilaterally.  The examiner further noted 
that all motion was accomplished easily and without 
subjective or objective indication of pain.  Therefore, 
although it is obvious that the veteran has lost range of 
motion in his lumbar spine, such loss when considering 
flexion, extension and lateral bending is moderate and not 
severe. 
 
This most recent examination of the motion of the veteran's 
lumbar spine, demonstrates the most profound loss of range of 
motion of record for the veteran's spine.  As such, there is 
not medical evidence of record indicating a "severe" loss 
of range of motion as would necessitate the assignment of the 
higher 40 percent disability rating.  40 percent is the 
highest disability rating available under the former 
criteria.   

For the reasons set out above, the veteran has not met the 
criteria for the assignment of a disability rating higher 
than the currently assigned 20 percent rating for moderate 
loss of range of motion.  Accordingly, the 20 percent 
disability rating will be continued.  


(ii) the current criteria

Under the current criteria, in order to warrant a 40 percent 
disability rating lumbar spine motion must be limited to 
forward flexion of not more than 30 degrees.  As discussed 
above, the most severely limited measurement of the veteran's 
lumbar spine flexion indicates flexion to 45 degrees.  The 
criteria for the assignment of a 40 percent disability rating 
are not met.  

The Board has also considered whether or not the veteran 
might be entitled to a higher 50 or 100 percent disability 
rating.  In order to warrant the assignment of a 50 or 100 
percent disability rating there must be medical evidence of 
ankylosis.  Such is not of record.  

Accordingly, as the criteria for the assignment of a 
disability rating higher than the currently assigned 20 
percent has not been met, the 20 percent disability rating 
will be continued.  
 
DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca under the current and revised schedular criteria.

At the time of the January 2005 and November 2005 VA 
examinations the examiner noted that there was no lack of 
coordination and only moderate lack of endurance and 
fatigability.  There was not noted any additional loss of 
function due to pain.  This is congruent with other objective 
medical evidence of record.  Based on the medical record 
before it, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and/or 4.59.
  
The Board acknowledges that the veteran has asserted that his 
back disability includes extreme pain.  The January 2005 VA 
examiner noted that the veteran suffered from psychogenic 
overlay when reporting his musculoskeletal complaints.  
Similar findings were noted in the November 2005 VA neurology 
examination.   The Board notes that the veteran has been 
granted service connection of a psychiatric disability and 
that this disability has been assigned a 50 percent 
disability rating.  Accordingly, assigning the veteran 
additional compensation for subjective complaints of pain 
that have been attributed by medical evidence to a 
psychological cause would violate the prohibition against 
compensating for the same disability under multiple 
diagnoses.  See 38 C.F.R. § 4.14 [avoidance of pyramiding].

In short, it is clear from the medical evidence of record 
that the veteran's subjective complaints of pain stem not 
from his service-connected back disability but rather from 
his service-connected psychiatric disability.  The only 
evidence to the contrary emanates from the veteran himself 
who, as discussed above, is not competent to render medical 
opinions.  

Extraschedular consideration

In the Statement of the Case (SOC) dated November 2002 and in 
the Supplemental Statement of the Case (SSOC) dated February 
2003, the RO concluded that an extraschedular evaluation was 
not warranted for the veteran's service-connected lumbar 
spine arthritis.  Since these matters have been adjudicated 
by the RO, the Board will consider the provisions of 38 
C.F.R. § 3.321(b)(1) (2005). See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2005). An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The veteran has contended that his current employment is 
limited to part-time instruction at several local colleges. 
The Board acknowledges that the veteran has been required by 
his service-connected disability to reduce his total hours of 
work and to obtain work in a field with more flexible hours 
to accommodate his symptoms. However, it must also be 
recognized that the veteran has maintained steady employment 
as a college instructor for a period of over twenty years, 
dating back to the 1980s. Thus, the limitation of the 
veteran's occupational horizon has been contemplated and 
rated within the normal schedular criteria.

The Board notes in this connection that a certain degree of 
occupational impairment is contemplated in the ratings 
currently assigned. See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired]. 
The 20 percent rating which has been assigned clearly takes 
the veteran's occupational limitations into consideration.  
[The Board again notes that a 
50 percent rating has been assigned for the veteran's 
service-connected psychiatric disability, which from the 
record appears to be a significant source of his problems 
with employment.]

Further, there is no evidence of any hospitalizations for the 
veteran's service-connected back condition. It therefore 
cannot be said that the disability requires frequent 
hospitalizations. The Board has been unable to identify any 
other factor consistent with an exceptional or unusual 
disability picture for service-connected degenerative 
arthritis of the lumbar spine.  The Board is aware of the 
veteran's contention that his service-connected lumbar spine 
arthritis causes him extreme pain.  However, as discussed 
above in connection with DeLuca, such pain has been 
attributed by the competent medical evidence of record to the 
veteran's separately compensated psychiatric disability. 

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected degenerative 
arthritis of the lumbar spine does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005). 
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

Based on the evidence of record the Board has determined that 
the veteran's service-connected disability is more 
appropriately rated as a back disability rather than 
rheumatoid or other arthritis.  However, the veteran's 
disability is still evaluated as 20 percent disabling.  
Entitlement to an increased rating is denied.   


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative arthritis of the lumbar 
spine is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


